UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6104



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JANIS MOORE PRIVOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-98-5-2-BO, CA-99-61-2BO)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janice Moore Privott, Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janis Moore Privott seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Privott, Nos. CR-98-5-2-

BO; CA-99-61-2BO (E.D.N.C. Dec. 13, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2